Title: To Benjamin Franklin from Michael Hillegas, 24 February 1778
From: Hillegas, Michael
To: Franklin, Benjamin


Dear Sir
York Town Feby. 24th. 1778.
The Bearer Baron de Holzendorff not having been happy enough to obtain the Service which he expected and I doubt not Merited is returning to France.
Permit me to Thank you for your favours of the 23d. of January 1777 per Mr. Lutterloh who as I understand is much esteemed, also for yours of the 7th of October last respecting Mr. McCreery and his Loan Office Notes &ca. I intend doing my self the Honor of writing you (as you request) in Answer to your last, which shall send with the Public dispatches which goe next. In the Mean time permit me to assure you That I am with greatest esteem and Regard Dear Sir Your most Obedient as well as most Affectionate Humble Servant
Ml. Hillegas
P.S. I forgot to mention That I’ve not yet had the pleasure of seeing Mr. Lutterloh, he having sent me the Letter. Whenever I shall see him, shall endeavour to shew him all the Civilities in my Power.Doctor Franklin 
Addressed: Honourable / Doctor Benja: Franklin / one of the American Ambassadors / at the Court of Versailles / Passy near Paris
Notation: Mc. Hillegas. Yorktwon. 24. fr. 1778.
